Citation Nr: 1033182	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the right 
little finger.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1985 to July 1991.

This matter came to the Board of Veterans' Appeals (Board) from a 
November 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in January 
2010.


FINDINGS OF FACT

A chronic disability of the right little finger is not currently 
shown.  


CONCLUSION OF LAW

Disability of the right little finger was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in August 2007.  The letter predated the November 
2007 rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim of service connection, what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence necessary 
to establish a disability rating and effective date.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the January 2010 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The Veteran was scheduled to attend 
a VA examination in February 2010 to determine the nature and 
etiology of his claimed right little finger disability; however, 
he failed to appear without any explanation to date.  When a 
veteran fails without good cause to report for a necessary VA 
examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(b).  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Veteran has not offered any explanation of 
good cause as to an inability to attend the scheduled VA 
examination.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
38 C.F.R. § 3.655.  See 38 C.F.R. § 3.655(a).  Paragraph (b) 
provides that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  As the claim in appellate status constitutes an 
original compensation claim of service connection, the Board will 
proceed with a decision on the merits based on the evidence of 
record.  The Board finds no prejudice to the Veteran as there has 
been no additional evidence added to the record since issuance of 
the March 2009 statement of the case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA treatment records.  There is otherwise no indication of 
relevant, outstanding records which would support the Veteran's 
service connection claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board concludes that VA has no 
remaining duty under the VCAA to provide a medical examination in 
conjunction with his service connection claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claim and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.  
Accordingly, further development and further expending of VA's 
resources is not warranted.  See 38 U.S.C.A. § 5103A.



Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for disability of the 
right little finger.  He asserts that he dislocated such finger 
and fractured the metacarpal of the same finger.

According to a June 1991 Report of Medical History, which was 
completed upon service discharge, the Veteran reported that his 
"right hand pinky has pain to certain degree of touch and is 
always easily dislocated."  He checked the box indicating that 
he had or had had swollen or painful joints.  Examination of the 
upper extremities was normal.

In November 2002, the Veteran filed a formal claim for 
compensation and claimed "dislocated finger" and "dislocated 
pinky finger."  He reported dates of treatment in April 1991 for 
dislocated finger at Robins Air Force Base (AFB) and in December 
1991 for dislocated pinky finger at MacDill AFB, which post-dates 
his period of separation from active service (July 24, 1991).  In 
a May 2003 rating decision, the RO only adjudicated entitlement 
to service connection for dislocated ring finger and denied the 
claim.  In February 2007, the Veteran filed an informal claim of 
service connection, claiming fracture of fifth metacarpal while 
pulling a generator to hook to a bobtail tow wherein his hand 
slipped off.  He reported that he was treated at an AFB where it 
was splinted and that his condition had become more severe and 
interfered with his work.  The Veteran did not report a date or 
period in which such fracture occurred, but the Board notes that 
service treatment records are devoid of any complaints or 
treatment for a fracture of fifth metacarpal, other than the 
complaints documented in the June 1991 Report of Medical History.  

A May 2003 VA treatment record reflects complaints of pain in the 
5th digit finger.  

An x-ray examination of the right hand conducted in January 2007 
showed old healed fracture seen at the distal fifth metacarpal 
bone with an impression of evidence of remote injury to the fifth 
digit and the fifth metacarpal bone.  Significant soft tissue 
edema was also seen.  

As detailed, a VA examination was scheduled to assess the nature 
and etiology of any disability of the right little finger.  
However, the Veteran failed to appear for such examination, and 
thus the Board must conduct a merits review based on the limited 
medical evidence of record summarized hereinabove.  38 C.F.R. 
§ 3.655.

While acknowledging that at the time of separation the Veteran 
complained that his right hand pinky - his fifth digit of the 
right hand - is always easily dislocated and he reported swollen 
or painful joints, no disability of the right little finger was 
rendered at the time of separation.  It was not until over 11 
years after separation from service that the Veteran complained 
of residuals of right little finger fracture/dislocation.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The medical evidence of record does not 
reflect a current disability of the right hand pinky, only 
complaints of pain and an old healed fracture at the distal fifth 
metacarpal bone.  A VA examination may have provided additional 
information pertaining to the claim, to include whether the 
Veteran suffers a chronic disability due to any incident that may 
have occurred in service; but, again the Veteran failed to appear 
for such examination.  Based on the current evidence of record, 
there is no current diagnosis of a chronic disability of the 
right little finger, and, therefore, the evidence is insufficient 
to show that the Veteran has a right little finger disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  The Veteran's belief that he is entitled to 
some sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

While the Veteran is competent to describe what he has observed, 
he, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology of 
any current disability because he has not been shown to have the 
requisite medical expertise.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for disability 
of the right little finger, and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, 
the claim must be denied.






ORDER

Entitlement to service connection for disability of the right 
little finger is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


